Citation Nr: 0945771	
Decision Date: 12/02/09    Archive Date: 12/08/09

DOCKET NO.  06-38 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Veteran, Veteran's Spouse


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1968 to March 
1970, with combat service in the Republic of Vietnam from 
March 1969 to March 1970, and his decorations include the 
Combat Infantryman Badge (CIB) and Purple Heart Medal.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 2005 by the 
Department of Veterans Affairs (VA) Atlanta, Georgia, 
Regional Office (RO).

The Veteran and his spouse testified before the undersigned 
Acting Veterans Law Judge (AVLJ) at a hearing held in October 
2009.  

The Veteran's claim for an evaluation in excess of 70 percent 
for his PTSD is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's PTSD is productive of occupational and social 
impairment with deficiencies in most areas, including work, 
family relationships, judgment, thinking or mood due to 
occasional homicidal and suicidal ideation, near-continuous 
panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control, difficulty in adapting to stressful 
circumstances and inability to establish and maintain 
effective relationships.  


CONCLUSION OF LAW

The criteria for an evaluation of 70 percent for PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.321, 4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  PTSD

The Veteran in this case contends that his service-connected 
PTSD has worsened and that this decline warrants a higher 
evaluation.  The RO originally granted service connection for 
PTSD in a July 1983 rating decision.  The RO evaluated the 
Veteran's psychiatric disability under 38 C.F.R. § 4.130, 
Diagnostic Code 9411, as 10 percent disabling, effective 
April 14, 1983.  Subsequent rating decisions dated July 1987, 
February 1994, and May 1994 continued the Veteran's 10 
percent evaluation under Diagnostic Code 9411.  

The RO increased the Veteran's disability rating under 
Diagnostic Code 9411 to 30 percent disabling, effective 
October 8, 1998.  See December 1999 rating decision.  
Subsequent rating decisions dated February 2004 and the April 
2005 rating decision currently on appeal continued the 
Veteran's 30 percent evaluation under Diagnostic Code 9411.

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings 
contained in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred in or 
aggravated by military service and the residual conditions in 
civilian occupations.  38 U.S.C.A.§ 1155 (West 2002); 38 
C.F.R. §§ 3.321(a), 4.1 (2009).  It is not expected that all 
cases will show all the findings specified; however, findings 
sufficiently characteristic to identify the disease and the 
disability and coordination of rating with impairment of 
function will be expected in all instances.  38 C.F.R. § 4.21 
(2009).

The present level of disability is of primary concern where, 
as here, an increase in an existing disability rating based 
on established entitlement to compensation is at issue.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2009).  Generally, "pyramiding," the 
evaluation of the same disability, or the same manifestation 
of a disability, under different diagnostic codes, is to be 
avoided.  38 C.F.R. § 4.14 (2009).  A single evaluation will 
be assigned under the diagnostic code which reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such elevation.

In determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.  Based upon the guidance of the 
Court in Hart, the evidence does not show a variance in the 
signs and symptoms of the Veteran's PTSD during the claim 
period such that staged ratings are applicable in this case.  
As will be discussed below, the Board finds that the 
Veteran's PTSD warrants a 70 percent rating for the entire 
period of time covered by the appeal.  

When evaluating a mental disorder, consideration shall be 
given to the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the Veteran's 
capacity for adjustment during periods of remission.  The 
evaluation will be based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  It is the 
responsibility of the rating specialist to interpret 
examination reports in the light of the whole recorded 
history, reconciling the various reports into a consistent 
picture so that the current rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.2, 4.126 
(2009).

Global assessment of functioning (GAF) scores, which reflect 
the psychological, social, and occupational functioning of an 
individual on a hypothetical continuum of mental health, are 
also useful indicators of the severity of a mental disorder.  
See Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.) (DSM-IV).  GAF scores ranging between 71 to 80 
reflect symptoms, if present, that are a transient and 
expectable reaction to psychosocial stressors (e.g., 
difficulty concentrating after family argument), no more than 
slight impairment in social, occupational, or school 
functioning (e.g. temporarily falling behind in schoolwork). 
GAF scores ranging between 61 to 70 reflect mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally indicate that the individual is functioning pretty 
well, and has some meaningful interpersonal relationships.  
Scores between 51 to 60 are indicative of moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  GAF 
scores between 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  Scores between 31 to 40 indicate impairment 
in reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work).  

Under Diagnostic Code 9411, a 50 percent evaluation is 
assigned for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened effect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, including 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  

A schedular percent rating is not warranted unless there is 
total occupational and social impairment due to such symptoms 
as gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent ability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
closes relatives, own occupation, or own name.  Id. 

Use of the phrase "such symptoms as," followed by a list of 
examples, provides guidance as to the severity of symptoms 
contemplated for each rating, in addition to permitting 
consideration of other symptoms, particular to each Veteran 
and disorder, and the effect of those symptoms on the 
Veteran's social and work situation.  Mauerhan v. Principi, 
16 Vet. App. 436, 442 (2002).

The Veteran was afforded a contract VA Compensation and 
Pension (C&P) examination in October 2003.  He reported 
subjective symptoms of nightmares, flashbacks, impaired 
impulse control, panic attacks, obsessive thoughts of 
Vietnam, impaired concentration, and occasional suicidal or 
homicidal thoughts.  Although he noted that he was prescribed 
medication to manage his depression, he acknowledged being 
non-compliant with the regimen.  He denied any psychiatric 
hospitalizations, and stated that he was self-employed in the 
scrap tire removal business.  The Veteran described his 
family relationships as "up and down," and admitted to 
being "very abusive" to them.  He was capable of performing 
activities of daily living (ADLs) and enjoyed hunting and 
fishing.  

A mental status examination found the Veteran to be casually 
dressed, groomed, alert, and cooperative.  The Veteran was 
noted to be "very restless," but he was oriented to person, 
place, and time with evidence of coherent, hyper-verbal 
speech which was "difficult to structure."  The examiner 
described the Veteran's mood as "nervous," and noted the 
affect to be congruent to his mood.  The Veteran's thought 
processes were tangential and circumstantial.  The Veteran's 
thought content was significant for impaired sleep, 
nightmares, flashbacks, panic attacks, and paranoia.  No 
evidence of obsessive / ritualistic behavior, hallucinations, 
impaired impulse control, or homicidal thoughts was found.  
The Veteran's memory was intact and his judgment and insight 
were "fair."  The Veteran's GAF score was 50.  The 
impression was chronic PTSD, among other conditions.

Also associated with the claims file are numerous lay 
statements received by VA in April and May 2004 from the 
Veteran's spouse and stepchildren, as well as from friends 
and neighbors.  These statements described the effects of the 
Veteran's "depression" on his mood and ability to work.  
For instance, L.D., a friend, noted that the Veteran quit his 
job at Wal-Mart because of depression.  L.D. also indicated 
that the Veteran was verbally abusive to his spouse and that 
he spent significant amounts of time sleeping.  The Veteran's 
spouse also stated that the Veteran sold his business and 
quit working at Wal-Mart because of a lack of energy.  She 
also reported frequent episodes of yelling and cursing.  The 
Board notes that some of these symptoms were also attributed 
the Veteran's diagnosis of and treatment for hepatitis C.

In July 2004, a certified physician's assistant in a VA 
hepatology clinic indicated that the Veteran had "severe" 
depression and PTSD.  The examiner opined that the Veteran 
was unable to work as a result of "extreme fatigue."  She 
attributed the inability to work at least in part to his 
depression, among other conditions.

The Veteran presented to a VA mental health clinic in 
September 2004.  Multiple diagnostic assessments were 
performed at that time and interpreted to show "severe" 
PTSD with "severe" social and occupational functioning.  
The Veteran also reported subjective complaints of repeatedly 
disturbing dreams, avoidant behavior, impaired memory, 
emotional numbness, social isolation, impaired sleep, 
irritability, hypervigilance, an exaggerated startle 
response, and angry outbursts.  The Veteran's GA F score was 
45.  The impression was chronic and severe PTSD.

A VA mental health clinic note dated October 2004 found the 
Veteran to be "depressed."  It was noted that the Veteran 
had last worked in May 2003.  The Veteran reported subjective 
complaints of nightmares, flashbacks, crying spells, 
agitation, panic attacks, poor motivation and energy, 
hypervigilance, paranoia, and intermittent feelings of 
passive suicidal thoughts, as well as hopelessness and 
worthlessness.  A mental status examination found the Veteran 
to be pleasant with fair eye contact.  His speech was soft 
and spontaneous with normal flow.  The examiner described the 
Veteran's mood as "ok," but indicated that his affect was 
sad and constricted.  The Veteran's thought processes were 
coherent and goal-directed without evidence of suicidal or 
homicidal thoughts, or auditory or visual hallucinations or 
paranoia.  A cognitive examination was described as 
"normal."  The impression was chronic PTSD.

A follow-up VA mental health assessment dated December 2004 
found the Veteran to be well-groomed and alert with 
appropriate behavior and full affect.  The Veteran's mood was 
depressed, but his thought processes and content were cogent 
without evidence of delusions, hallucinations, or suicidal or 
homicidal ideation.  The Veteran's GAF score was 51.  It was 
also noted that the Veteran had financial problems at that 
time.  The impression was PTSD.       

The Veteran was afforded another contract VA C&P examination 
in March 2005.  He reported complaints of impaired sleep and 
impulse control, irritability, difficulty completing simple 
tasks, social isolation, hypervigilant behavior, "constant" 
worry, nightmares, and flashbacks.  The ability to perform 
"daily functions" during periods of remission or partial 
remission was described as "poor."  

A mental status examination described the Veteran as a 
"reliable historian."  The examiner found the Veteran to be 
oriented with appropriate appearance, hygiene, thought 
processes, and behavior.  Communication, abstract thinking, 
memory, and speech were normal, but the Veteran's mood and 
affect were "abnormal."  No evidence of panic attacks, 
delusions, hallucinations, obsessional rituals or homicidal 
ideation was found.  The Veteran's judgment was not impaired 
and he had no difficulty understanding commands, but the 
examiner noted evidence of passive thoughts of death without 
intent.  The Veteran was able to manage his own benefits and 
perform ADLs, but the examiner determined that he was unable 
to establish and maintain effective work and social 
relationships because of his PTSD.  The Veteran posed no 
threat of persistent danger or injury to himself or others.  
The Veteran's GAF score was 50.  The impression was PTSD.  

A follow-up VA psychiatry clinic note dated that same month 
found the Veteran to be pleasant and cooperative with fair 
eye contact.  His speech was soft and spontaneous with normal 
flow.  The examiner described the Veteran's mood as "ok," 
but indicated that his affect was sad and restricted.  The 
Veteran's thought processes were coherent and goal-directed 
without evidence of suicidal or homicidal thoughts, or 
auditory or visual hallucinations or paranoia.  A cognitive 
examination was described as "normal."  The Veteran's GAF 
score was 50.  The 
impression was chronic PTSD.

Also associated with the claims file is a statement dated May 
2005 from a VA staff psychologist in support of the Veteran's 
claim.  According to the author, the Veteran was treated for 
severe PTSD.  At the time of a May 2005 follow-up 
appointment, his spouse indicated that the Veteran had 
significant irritability and anger that adversely affected 
their relationship with each other and the children.  The 
Veteran's spouse described his anger as "uncontrollable," 
especially when driving.  She also indicated that the Veteran 
had difficulty completing routine tasks and that he recently 
stopped socializing with his brother, something that 
previously occurred on a weekly basis.  The examiner 
described the Veteran's PTSD as "severe," and indicated 
that there was a "significant worsening" of the Veteran's 
condition.  The Veteran's GAF score was 48.  

The Veteran sought additional care at a VA mental health 
clinic in February 2006.  Upon mental status examination, the 
Veteran was pleasant and cooperative with fair eye contact.  
His speech was soft and slow with decreased volume.  The 
examiner described the Veteran's mood as "down," and 
indicated that his affect was sad and restricted at times.  
The Veteran's thought processes were coherent and goal-
directed without evidence of suicidal or homicidal thoughts, 
or auditory or visual hallucinations or paranoia.  A 
cognitive examination was described as "normal."  The 
Veteran's GAF score was 50.  The impression was chronic, 
severe PTSD.

A July 2006 VA hepatology clinic note reflects that the 
Veteran's depression, irritability, and PTSD were "getting 
out of hand."  The Veteran denied suicidal or homicidal 
ideation and the impression was PTSD with "suboptimal 
control."

Associated with the claims file is a private treatment note 
dated August 2006 from A. Grady, M.D.  According to Dr. 
Grady, the Veteran had severe depression and PTSD that 
prevented him from working "for years."  Since starting 
treatment with psychiatric medications, Dr. Grady indicated 
that the Veteran's symptoms were well-controlled, but he 
could not perform regular daily activities because he was 
"so sedated" and "lethargic."  He also had short-term 
memory problems, difficulty completing simple tasks, and an 
unsteady gait while on these medications.  Dr. Grady 
described the Veteran as "very depressed and aggressive" 
when he did not take the prescribed medications.  Dr. Grady 
opined that the Veteran was unable to work or perform work-
related duties as a result of his psychiatric disability 
and/or side-effects from his psychiatric medication.

The Veteran sought additional care at a VA psychiatry clinic 
that same month.  He reported subjective symptoms of 
depression, poor concentration, crying spells, decreased 
energy, flashbacks, nightmares, and impaired sleep.  The 
Veteran denied hallucinations or suicidal or homicidal 
ideation.  Upon mental status examination, the Veteran was 
cooperative, casually dressed, reasonably well groomed, 
alert, and oriented (times four).  His mood was "depressed" 
and his affect was sad and anxious.  The Veteran's behavior, 
motor activity, speech, and perception were normal.  His 
thought processes were logical, sequential, and goal-
oriented.  No evidence of delusions was found, but his 
concentration was noted to be "decreased."  The Veteran's 
judgment and insight were good, and the GAF score was 50.  
The impression was chronic and severe PTSD, as well as severe 
major depressive disorder (MDD).    

The Veteran presented to a VA psychiatry clinic in September 
2006 for a routine appointment.  He complained of impaired 
sleep, flashbacks, nightmares, cold sweats, and easy anger.  
Upon mental status examination, the Veteran was pleasant, 
cooperative, casually dressed, reasonably well groomed, 
alert, and oriented (times four).  His mood was "sometimes 
down" and his affect was appropriate to mood with normal 
range.  The Veteran's behavior, motor activity, speech, and 
perception were normal.  His thought processes were logical, 
sequential, and goal-oriented.  No evidence of delusions was 
found.  The Veteran's GAF score was 50.  The impression was 
chronic and severe PTSD, as well as severe MDD.    

In November 2006, the Veteran presented to a VA hepatology 
clinic for care.  He complained of increased agitation and 
irritability at that time due to "stressors" related to the 
denial of VA disability benefits.  The examiner also noted 
that the Veteran was without his psychiatric medication for a 
few days due to a mail delay.  The impression was PTSD.  

The Veteran sought additional VA care at a psychiatry clinic 
in January 2007.  He reported continued flashbacks and 
nightmares at that time, but stated that the flashbacks were 
"under control" with medication.  The Veteran also 
complained of social isolation, decreased concentration and 
memory, and impaired sleep.  He denied hallucinations or 
suicidal or homicidal ideation.  A mental status examination 
showed the Veteran to be alert, casually dressed, reasonably 
well groomed, alert, and oriented (times four).  His mood was 
"up and down" and his affect was appropriate to mood with 
normal range.  The Veteran's behavior, motor activity, 
speech, and perception were normal.  His thought processes 
were logical, sequential, and goal-oriented.  No evidence of 
delusions was found.  The Veteran's GAF score was 50.  The 
impression was chronic PTSD and recurrent MDD.    

The Veteran was also awarded Social Security Disability 
benefits in an administrative decision dated November 2007 on 
the basis of his PTSD, among other conditions.  The 
administrative law judge determined that he was "disabled" 
under the meaning of the applicable regulations beginning on 
May 30, 2003.  

The Veteran reported numerous financial and family stressors 
at the time of a February 2009 VA psychiatry clinic 
appointment.  In particular, the Veteran stated that his 16-
year-old daughter was pregnant, and that his 19-year-old son 
recently had several accidents and tickets.  The Veteran 
reported passive suicidal ideation at that time.  The 
impression was PTSD.

The Veteran presented to a VA mental health clinic in April 
2009.  He reported a slight improvement in his mood with 
Zoloft and Trazadone, but stated that he continued to 
experience flashbacks and nightmares.  He denied feeling 
suicidal or homicidal, but indicated that he "did not care 
about anything."  Upon mental status examination, the 
Veteran was pleasant, cooperative, casually dressed, 
reasonably well groomed, alert, and oriented (times four).  
His mood was "up and down" and his affect was appropriate 
to mood with normal range.  The Veteran's behavior, motor 
activity, speech, and perception were normal.  His thought 
processes were logical, sequential, and goal-oriented.  No 
evidence of delusions was found.  The impression was chronic 
PTSD and recurrent MDD.

The Veteran was afforded another VA C&P examination in June 
2009.  He complained of re-experiencing, avoidant behavior, 
hyperarousal, nightmares, impaired sleep, irritability, easy 
anger, hypervigilance, poor concentration, forgetfulness, an 
exaggerated startle response, and passive, transient suicidal 
ideation.  With respect to personal hygiene and ADLs, the 
Veteran was able to dress, feed, and bathe himself 
independently.  He stated he bathed every three to four days, 
changed his socks every three to four days, and brushed his 
teeth every three to four days.  According to the Veteran, 
his wife told him to bathe more often.  The Veteran last 
worked in the scrap tire business in December 2004 and quit 
working because he did not "have any strength anymore."  He 
described his relationships with his wife and children as 
"strained," but stated that he got along best with his 
step-daughter and older step-son.  The Veteran denied having 
any friends or social acquaintances except for a neighbor who 
occasionally visited; however, he enjoyed deer hunting and 
playing with his grandchildren.  The Veteran also denied a 
history of violent or assaultive behavior, but related an 
incident in 2005 in which he "pulled a gun" on another man 
following an altercation.

A mental status examination showed the Veteran to be 
appropriately dressed and groomed.  He was cooperative, 
alert, and oriented (times four).  He was also described as a 
"good" historian.  The Veteran's thought processes were 
logical, coherent, and linear, and his thought content was 
relevant.  His speech, eye contact, gait, and posture were 
normal.  No evidence of auditory/visual hallucinations, 
obsessions/compulsions, delusional thinking, paranoia, 
looseness of association, psychomotor agitation or 
retardation, or homicidal intent or plan was found.  The 
Veteran did, however, endorse symptoms of passive, transient 
suicidal ideation without intent, plan, or past attempt.  
Diagnostic testing conducted at the time of the examination 
was interpreted to indicate that the Veteran experienced 
"clinically significant symptoms of PTSD" commensurate with 
his self-report during the interview.  The Veteran's GAF 
score was 58.  The impression was PTSD.

The examiner further concluded that the Veteran continued to 
experience a moderate level of impairment with regard to his 
PTSD symptoms, but that these symptoms have stabilized and 
not worsened since the last VA C&P examination in 2005.  In 
support of this contention, the examiner noted that the 
Veteran still enjoyed participating in some activities such 
as playing with his grandchildren, attending fireworks with 
them, and hunting.  It was noted that the Veteran continued 
to have "somewhat strained" relationships with his wife and 
children.  The examiner also attributed the Veteran's stress 
and irritability at least in part to excessive caffeine 
intake, and concluded that the Veteran's inability to work 
was primarily related to traumatic brain injury (TBI) and 
physical limitations associated with medical illnesses rather 
than his PTSD.

The Veteran also testified before the undersigned AVLJ in 
October 2009.  Specifically, the Veteran reported subjective 
complaints of memory problems, panic attacks four to five 
times per week, nightmares, impaired sleep, social isolation, 
mood swings, unprovoked anger, and difficulty understanding 
complex commands.  The Veteran's spouse also indicated that 
he was verbally, and occasionally, physically abusive.  She 
also indicated that the Veteran drove aggressively and failed 
to complete home projects or do activities with her anymore.  
But, she noted that he occasionally went to the store and 
enjoyed visiting his brother and hunting.

The Veteran's spouse also submitted a statement after the 
hearing with a waiver of RO jurisdiction.  In particular, she 
stated that the Veteran was occasionally forgetful or 
inattentive.  She also indicated that the Veteran got 
"nervous," "upset," or "mad" with his grandchildren, 
around noise, or when driving.      

Given the evidence of record, the Board finds that the 
evidence supports a schedular evaluation of 70 percent for 
the entire period of time covered by the appeal.  The Veteran 
is not, however, entitled to a schedular evaluation in excess 
of 70 percent for any period of time covered by the appeal.   

The Veteran's GAF scores during this period ranged from 45 to 
58.  Such scores reflect a variation in psychosocial 
functioning from moderate symptoms or moderate difficulty in 
social and occupational functioning to serious symptoms or 
serious difficulty in social and occupational functioning.  
On two occasions (September 2004 and May 2005), the Veteran's 
GAF score was 45 and 48, respectively.  The predominant GAF 
score in this case was 50.  See treatment notes dated October 
2003, March 2005, February 2006, August 2006, September 2006, 
and January 2007.  These scores correspond to serious 
symptoms or serious difficulty in social and occupational 
functioning.  See DSM-IV, supra.  On two other occasions 
(December 2004 and June 2009), the Veteran's GAF score was 51 
and 58, respectively.  These scores are indicative of 
moderate symptoms or moderate difficulty in social and 
occupational functioning.  Accordingly, the Board finds that 
the overall disability picture for the period of time covered 
by the appeal more nearly approximates the criteria for a 70 
percent evaluation.

The Board notes that the Veteran has produced evidence in 
support of his claim for a higher evaluation to show that he 
has multiple symptoms of PTSD, including nightmares; 
flashbacks; impaired impulse control; panic attacks; 
obsessive thoughts of Vietnam; impaired concentration; 
"abusive" behavior towards spouse and family; crying 
spells; agitation; avoidant behavior; poor motivation and 
energy; hypervigilance; irritability; difficulty completing 
simple tasks; social isolation; cold sweats; hyperarousal; 
mood swings; forgetfulness; an exaggerated startle response; 
diminished interest in activities; and passive, transient 
suicidal ideation or occasional homicidal thoughts.

In addition, the objective medical evidence of record showed 
that the Veteran's PTSD is manifested by restlessness; hyper-
verbal speech; tangential and circumstantial thought 
processes; impaired sleep; nightmares; flashbacks; panic 
attacks; paranoia; sad and constricted affect; depressed 
mood; an inability to establish and maintain effective work 
and social relationships; "severe" social and occupational 
functioning; "decreased" concentration; aggressive, 
impulsive, and abusive behavior; social isolation; and 
passive, transient suicidal ideation.  See treatment records 
dated October 2003, October 2004, December 2004, March 2005, 
May 2005, February 2006, August 2006, September 2006, January 
2007, April 2009, and June 2009.  

It is also noted at the time of the October 2009 hearing that 
the Veteran routinely displayed impaired impulse control and 
abusive behavior (i.e., he "pulled a gun" on someone in 
2005 following an altercation and he was verbally, and 
occasionally, physically abusive to his spouse and family).  
As such, the Board finds that the Veteran's symptoms more 
nearly approximate the criteria for a 70 percent evaluation 
in this case.

The Veteran is not, however, entitled to a schedular rating 
higher than70 percent for any period of time covered by the 
appeal.  Although his social and occupational functioning is 
affected, the record does not demonstrate that the Veteran's 
symptomatology more nearly approximates the criteria required 
for a schedular evaluation of 100 percent or higher for any 
period of time covered by this appeal.  

Namely, there is no evidence of record demonstrating total 
occupational and social impairment due to gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others, intermittent inability to 
perform activities of daily living, disorientation to time or 
place, or memory loss for names of closes relatives, own 
occupation, or own name were noted.  

Although the Veteran "pulled a gun," on someone in 2005 
following an altercation, was found to demonstrate occasional 
passive suicidal ideation, failed to bathe for three to four 
days at a time, and self-reported memory problems, these 
symptoms are insufficient to warrant a 100 percent evaluation 
for any period of time covered by the appeal.  These symptoms 
are contemplated in the current 70 percent evaluation and do 
not represent grossly inappropriate behavior, a persistent 
danger of hurting self or others, intermittent inability to 
perform ADLs, or memory loss as contemplated by a 100 percent 
evaluation under 38 C.F.R. § 4.130.  The Board also 
acknowledges that the Veteran described his relationships 
with his family as "strained."  However, he indicated that 
he enjoyed spending time with his brother, step-daughter, 
older step-son, grandchildren, and a neighbor.  He also 
occasionally drove, went to the store when asked, and hunted 
deer.  Thus, the Veteran is not entitled to a 100 percent 
evaluation for any period of time covered by the appeal.  

Accordingly, the Board concludes that the Veteran is entitled 
to an evaluation of 70 percent for his service-connected PTSD 
for the entire period of time covered by this appeal.  The 
Board notes that the Veteran has been diagnosed as having 
psychiatric conditions in addition to the service-connected 
PTSD.  As the symptoms attributable to other psychiatric 
conditions have not been clearly disassociated from his PTSD, 
the Board considered all psychiatric symptoms in reaching the 
above conclusions.  See Mittleider v. West, 11 Vet. App. 181, 
182 (1998).

In reaching these conclusions, the Board has applied the 
benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1991); Alemany v. Brown, 9 Vet. App. 518 (1996).  

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the Veteran and his 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the Veteran of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the Veteran is 
expected to provide.  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between a veteran's service and 
the disability; (4) degree of disability; and (5) effective 
date of the disability.

The Veteran did not receive proper VCAA notice in this case.  
However, the Board finds that any notice errors with respect 
to the information and evidence needed to substantiate the 
Veteran's increased rating claim for PTSD did not affect the 
essential fairness of the adjudication.  See Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006).

In February 2005, prior to the initial unfavorable decision 
on the matter by the AOJ, the Veteran was advised to submit 
evidence showing that his service-connected PTSD increased in 
severity.  In particular, the Veteran was encouraged to 
submit statements from doctors containing physical and 
clinical findings, and the results of laboratory tests or x-
rays.  The Veteran was also notified that he could submit lay 
statements from individuals who witnessed how the 
disabilities became worse.

The RO subsequently issued the April 2005 rating decision 
currently on appeal.  He was specifically advised at that 
time of the information and evidence needed to substantiate 
an evaluation of 50 percent for PTSD under Diagnostic Code 
9411.  Shortly thereafter, in October 2006, the RO issued a 
statement of the case (SOC) in which the Veteran was again 
advised of the rating criteria for a 50 percent evaluation.  

In June 2009, the Veteran was also informed of the 
information and evidence needed to establish a disability 
rating and effective date for the disability on appeal 
pursuant to the Court's decision in Dingess.  For instance, 
the Veteran was informed to submit evidence showing the 
nature and severity of his condition, the severity and 
duration of the symptoms, and the impact of the condition 
and/or symptoms of the Veteran's employment.  Specifically, 
the Veteran was encouraged to submit information showing 
ongoing VA treatment, recent Social Security Administration 
decisions, statements from employers about job performance, 
lost time, or other evidence showing how the disability 
affected his ability to work.  The Veteran was notified that 
he could submit lay statements from individuals who witnessed 
how the disability affected him.  The Veteran was also 
notified to provide any information or evidence not 
previously of record that pertained to the Veteran's level of 
disability, as well as any information concerning 
"exceptional circumstances" of his disability.  Although 
the Veteran was not informed at that time that specific test 
or measurement results would be considered when assigning a 
disability rating, he was notified generally that disability 
ratings ranged from zero to 100 percent based on ratings 
contained in 38 C.F.R. Part 4.  The Veteran was also advised 
of the complete rating criteria contained in 38 C.F.R. § 
4.130.  Following this notice, the Veteran's claim was 
readjudicated by way of a July 2009 supplemental statement of 
the case (SSOC).

Based on the notices provided to the Veteran, including the 
February 2005 and June 2009 notice letters, the VARO 
decision, the October 2006 statement of the case, and the 
July 2009 supplemental statement of the case, the Board finds 
that a reasonable person could be expected to understand what 
information and evidence was required to substantiate the 
increased rating claim for PTSD.  These documents, in 
conjunction with the VCAA letters, explained what information 
and evidence was needed to substantiate the claim, and a 
reasonable person would be expected to understand the 
information contained therein.  

The Board further notes that the Veteran has made specific 
arguments and provided hearing testimony during the pendency 
of this claim indicating that his service-connected PTSD 
increased in severity.  See December 2006 substantive appeal 
and October 2009 hearing testimony.  Moreover, the Board 
notes the Veteran has had representation throughout the 
duration of the appeal.  See Overton,  20 Vet. App. at 438 
(appellant's representation by counsel "is a factor that 
must be considered when determining whether that appellant 
has been prejudiced by any notice error").  In sum, the 
Board finds that there is no prejudice with regard to any 
deficiency in the notice to the Veteran or the timing of the 
notice.

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the issue has been obtained.  
The Veteran's service treatment and post-service treatment 
records were obtained.  The Veteran was also afforded 
multiple VA examinations in connection with the claim 
currently on appeal.  Accordingly, the Board finds that VA 
has complied, to the extent required, with the duty-to- 
assist requirements found at 38 U.S.C.A. § 5103A and 38 
C.F.R. § 3.159(c)-(e). 


ORDER

Subject to the law and regulations governing payment of 
monetary benefits, a 70 percent schedular rating for PTSD is 
granted for the entire period of time covered by the appeal. 


REMAND

The Veteran seeks a 100 percent rating for his PTSD.  He 
contends that his is unable to work due to this disability.  
See October 2009 hearing testimony.  The Board also notes 
that the Veteran was awarded Social Security Disability 
benefits in November 2007 on the basis of having PTSD, among 
other conditions.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held 
that a TDIU claim is part of a claim for a higher rating when 
such claim is raised by the record or asserted by the 
Veteran.  The Court declared when evidence of unemployability 
is submitted at the same time that the Veteran is appealing 
the rating assigned for a disability, the claim for TDIU will 
be considered part and parcel of the claim for benefits for 
the underlying disability.  Id.  Here, the Veteran raised the 
issue of entitlement to TDIU while challenging the rating for 
his PTSD.  Therefore, his TDIU claim is part and parcel with 
the claim for an increased rating for his PTSD.  

Because the record reflects that he does not work, the Board 
must also consider whether referral for extraschedular 
consideration is warranted.  To accord justice in an 
exceptional case where the scheduler standards are found to 
be inadequate, the RO is authorized to refer the case to the 
Chief Benefits Director or the Director, Compensation and 
Pension Service for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  38 C.F.R. § 3.321(b)(1).  

The Veteran also receives medical care through VA.  VA is 
required to make reasonable efforts to help the Veteran 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2009); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992). Therefore, the RO should 
request all VA medical records pertaining to the Veteran that 
are dated since July 2009.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the appropriate 
VA medical facilities and attempt to 
obtain medical treatment records 
pertaining to the Veteran that are dated 
since July 2009.

2.  Then the Veteran should be scheduled 
for a VA psychiatric examination to 
determine the extent and severity of his 
PTSD.  The claims folder should be made 
available to and reviewed by the examiner.  
All indicated tests should be performed.  
The examiner should report all pertinent 
findings and estimate the Veteran's Global 
Assessment of Functional (GAF) Scale 
score.  Thereafter, the examiner should 
opine as to whether, without regard to the 
Veteran's age or the impact of any 
nonservice-connected disabilities, it is 
at least as likely as not that his PTSD 
renders him unable to secure or follow a 
substantially gainful occupation.  A 
complete rationale for any opinion 
expressed and conclusion reached should be 
set forth in a legible report.  

3.  Thereafter, the RO should readjudicate 
the Veteran's claim, to include 
considering of whether an extraschedular 
rating is warranted under 38 C.F.R. 
§ 3.321 and a TDIU under 38 C.F.R. § 4.16.  
If the benefits sought on appeal remain 
denied, the Veteran and his representative 
should be provided a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable laws and regulations considered 
pertinent to the appeal.  An appropriate 
period of time should be allowed for 
response. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


